

115 S2678 IS: Ensuring Access to Quality Recovery Living Act of 2018
U.S. Senate
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2678IN THE SENATE OF THE UNITED STATESApril 16, 2018Mr. Kaine (for himself, Ms. Warren, Mr. Hatch, Ms. Hassan, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Health and Human Services, acting through the Director of the Center for
			 Substance Abuse Treatment of the Substance Abuse and Mental Health
			 Services Administration, to publish and disseminate best practices for
			 operating recovery housing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Access to Quality Recovery Living Act of 2018. 2.Best practices for operating recovery housing (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Center for Substance Abuse Treatment of the Substance Abuse and Mental Health Services Administration—
 (1)shall publish best practices for operating recovery housing that are based on— (A)the applicable domains, core principles, and standards of the National Alliance for Recovery Residences;
 (B)input from other nationally accredited recovery housing entities and from stakeholders; and (C)input from relevant Federal agencies;
 (2)shall publish guidance, based on the best practices under paragraph (1), to provide patients with information on recovery home best practices;
 (3)shall disseminate such best practices to the State; (4)shall require States, as a condition for receiving any grant or contract through the Substance Abuse and Mental Health Services Administration that supports recovery housing, to follow such best practices for such recovery housing; and
 (5)may provide technical assistance to States seeking to adopt or implement such best practices. (b)DefinitionsIn this section:
 (1)The term recovery housing means a family-like, shared living environment free from alcohol and illicit drug use and centered on peer support and connection to services that promote sustained recovery from substance use disorders.
 (2)The term State includes any of the several States, the District of Columbia, and any territory or possession of the United States.
				